DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                               JOHN COX,
                                Appellant,

                                     v.

              VILLAGE OF TEQUESTA, a local municipality,
                            Appellee.

                              No. 4D17-1578

                              [April 19, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Edward    R.    Artau,     Judge;  L.T.    Case    No.
502013CA006575XXXXMB.

  Isidro M. Garcia of the Garcia Law Firm, P.A., West Palm Beach, for
appellant.

  Stephen A. Meck of Carson & Adkins, Tallahassee, for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, MAY and KUNTZ, JJ., concur.

                          *           *          *

  Not final until disposition of timely filed motion for rehearing.